Title: Agreement with John Christian Ehlers, 10 October 1795
From: Washington, George,Ehlers, John C.
To: 


          
            [Mount Vernon, 10 Oct. 1795]
          
          Articles of Agreement made and entered into this tenth day of October Anno domini 1795 by and between George Washington, President of the United States, on the one part, and John C. Elhler late of Germany, but now residing at Mount Vernon on the other part, Witness—That for and in consideration of the wages & allowances herein after mentioned, the

said John C. Ehler doth promise and agree to serve the said George Washington for two years from the date hereof in the capacity of a Gardener at Mount Vernon. That he will, during the said term, exert his utmost skill, knowledge & industry, in laying out, cultivating & improving to the best advantage, the Gardens, and such other grounds for use, or pleasure, as may be committed to him for that purpose; always following the directions of the said George Washington therein, when such directions are given. That he will be particularly careful to provide the best fruits of every sort for grafting; inoculating; or budding—and will exert his best endeavours to raise large Nurseries of the most valuable sorts; as well for the purpose of Sale, as for supplying the wants of the said George Washington’s Gardens and Orchards; and will attend to the transplanting of the same; as also of shrubs, forest trees—and hedges, when required. That he will use his best endeavors to raise the most suitable kinds of plants for these hedges, according to his own judgment, or the directions he may receive. That he will consider the Lawns, and gravel walks in front of the mansion house—and the Inclosure back of the stables (known by the name of the Vineyard[)]—as much under his care as the Gardens themselves; keeping them clean and always in good, & handsome order—nurturing the plants, and preserving the seeds with attention and care. That he will during the said term of [  ] year conduct himself soberly—quietly—honestly—and industriously—not absenting himself from his business but at such times as may be hereafter specified—or upon special & necessary occasions—and with the knowledge and consent of the person who may have the general management of the said George Washington’s concerns, at Mount Vernon—That he will at all times keep the hands who may be placed under his directions, steadily and diligently employed at their proper work—when they are not necessarily taken off for other jobs. and will use his true endeavors to instruct the two young Men who are now with him—viz.—George and Moses, or any others that may be entrusted to his care, in the art & business of Gardening in its various branches; as far as he may be able to do, or they may be capable of learning. And lastly—That he will pay proper attention to the Green house & the fruit & other plants belonging thereto: and if the said George Washington should

think proper to have a Hot-house erected, that he will manage the business appertaining thereto according to his best skill & judgment.
          It is moreover agreed between the Parties, that Mrs Ehler, wife to the said John C. Elher shall attend to the Women who are employed in spinning—knitting—&ca and will use her best endeavours to have both well & properly executed; and without waste or idleness, by representing the same, if they shd happen, to Mr Pearce, or the manager, whomsoever he may be.
          In consideration of the foregoing articles being well & truly performed on the part of the said John C. Ehlers, the said George Washington doth promise and agree that he will pay, or cause to be paid to him the sum of One hundred and twenty dollars per year, either quarterly, or otherwise as it becomes due. That he will allow the said Ehler to sell (during the absence of the said George Washington and his family from Mount Vernon; but at no other time without leave—nor to the injury of those who may depend thereon for supplies) such vegitables & produce of the Gardens (but not Shrubs already raised—nor Green house plants—nor fruit trees now in being—except such as can be spared from the nurseries after the wants of the said Geo: Washington are supplied) as may be over and above the demands, as above: One third of the vegitable proceeds, arising from such sale, shall belong to the said Ehler—and the other two thirds shall be paid by him to Mr Pearce, or the person who is employed to superintend the business of the said George Washington at Mt Vernon. That he will allow the said Ehler a sufficient spot, or spots of ground for the raising of fruit, and other trees for Sale: and the fifth part of the produce of all that are sold (after the wants of the said George Washington for his own use are supplied) shall be for the benefit and profit of the said Ehler. That he will, occasionally, aid him with the plough, and give him other assistance when the work presses hard upon him; and it shall appear that his own exertions, & those of George & Moses are unable to keep it under. That he will permit him the said Ehler & his wife during the term aforesaid, to have the use of the house in which they now reside. That he will allow the said Ehler the use of a horse, saddle & bridle to ride to Alexandria six times a year—and will also allow him the use of a horse &ca to go to church on Sundays when one can be conveniently spared.

That he will allow him 500 lbs. of Porke and the fat which comes from the hogs—200 lbs. of Beef; 600 lbs. of midlings (and as an encouragement) 100 lbs. of fine flour; two quarts of Beer or cyder per day; and in failure thereof, a quart of Rum pr week; 50 shads; and 300 Herrings; together with the Milk of a Cow. The Porke & Beef he is to receive in the fall, all at once; that there may be no accounts kept or disputes arise; & the Shad & herrings are to be received from the Sein at the Fishing season.
          In testimony of the aforegoing articles, and for a true and faithful performance of them, the parties have hereunto set their hands and seals the day and year first written.
          
            
              Witness
              Go: Washington
             
            
            
              William Pearce
              John C. Ehlers
            
          
          
        